Citation Nr: 1133310	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-08 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to May 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective June 1, 2004.  In October 2009, this matter was remanded for additional development.  

In July 2011, the Veteran requested additional time to submit additional evidence.  Subsequent, in July 2011, the Veteran submitted additional evidence/argument directly to the Board (without a waiver of RO consideration).  

In the Board's October 2009 remand, it was noted that in September 2009 correspondence, the Veteran appeared to be raising additional claims.  As the matters had not been developed for appellate review, the Board referred the matters to the RO for clarification and any appropriate action.  It does not appear that any action has been taken on these matters.  Additional correspondence from the Veteran was received in February 2011.  These matters are again referred to the RO for clarification and any appropriate action (to include any matters raised in the February 2011 correspondence from the Veteran).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The October 2009 Board remand ordered an audiological evaluation of the Veteran to determine the current severity of his bilateral hearing loss.  A listing of evidence in a June 2011 supplemental statement of the case (SSOC) includes a February 2010 hearing examination; however, a close review of the record did not reveal a report of such examination.  Significantly, the reasons and bases outlined in the June 2011 SSOC refer to May 2009 (prior to the Board remand) audiometry, but the findings (puretone thresholds) cited are not those noted on May 2009 evaluation.  If the Veteran was indeed examined to evaluate his hearing loss disability subsequent to the Board's remand, the report of such examination is not associated with the claims file and must be secured.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the Veteran, as a matter of law, the right to strict compliance with the remand orders.  If the Veteran was not re-examined pursuant to the Board's remand, such examination is necessary.   The United States Court of Appeals for Veterans Claims (Court) held that the Board errs if it fails to ensure compliance with its remand orders.  Accordingly, the Veteran should be afforded a VA audiological evaluation to determine the current severity of his service-connected bilateral hearing loss.  

Furthermore, the Veteran has been receiving evaluations and treatment for hearing problems at military facilities, including Wilford Hall Medical Center.  The reports of these evaluations/treatment show audiometry that has not been converted to numerical values (for treatment purposes), a process necessary for proper adjudication.  

Finally, as was noted above, the Veteran has submitted additional evidence/argument (including records from Brooke Army Medical Center (BAMC) directly to the Board without a waiver of RO review.  On remand, the RO will have the opportunity to initially review the additional submissions.  

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain for association with the claims file any updated (since February 2011) VA and/or military records of treatment or evaluation the Veteran has received for his hearing loss disability.  The Veteran must assist in this matter by identifying the treatment-providers.  
2. The RO should then arrange for the Veteran to be afforded an audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to recording the audiometry, the examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss found).  

The examiner should also interpret (convert to numerical values) the puretone findings reported in the May 2008, July 2009, February, May, and November 2010 military audiometry reports.  If they are inconsistent with the findings on VA examination, the examiner should reconcile the discrepancies.  

The examiner should explain the rationale for all opinions.  

3. The RO should ensure that the development sought above is completed in full, then readjudicate the claim (to include consideration of all evidence added to record since the last SSOC, and to include consideration of "staged" ratings, if indicated).  If the claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

